Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Applicant’s amendment filed 9/6/2022.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Findlay et al 8,928,893.
Findlay et al disclose a sensing system comprising: a substrate (6) including a main surface; a light (emitting diode) emitter (2) and a light (photodiode) receiver (4) disposed on the main surface; an encapsulant material (8)  with optical (lenses) windows disposed on the main surface enclosing the light emitter and the light receiver and including a boundary surface spaced apart from the main surface (at least column 6); and a first crosstalk alleviator having (absorbing and/or reflecting light) reflection index (30) with a first inclined surface and a second crosstalk alleviator having reflection index (30) with a second inclined surface disposed on the boundary surface (at least Figs 4, 6, 10).  The first crosstalk alleviator disposed between the emitter and the receiver, and the second crosstalk alleviator is closer to the receiver comparing to the first crosstalk alleviator.  The inclined surfaces incline away from the main surface and toward the emitter.  The boundary surface is flat and parallel to the main surface except the portion having the crosstalk alleviators.  The first crosstalk alleviator is a first V shaped groove formed on the boundary surface and extending in a direction orthogonal to another direction which the light emitter and the light receiver are aligned along and an inner surface of the groove closer to the emitter constitutes the first inclined surface.  The first inclined surface is flat and inclines from a bottom of the groove to the boundary surface toward the emitter.  The first and the second crosstalk alleviators include V shaped groove, stripe and/or U shaped groove with inclined surface is curved, concave, convex and slopes from the bottom of the groove to the boundary surface (at least columns 7-11 and Figs 6-14).
With respect to claims 1-27, 31-34 and 36, although Findlay et al disclose an encapsulant material of silicone/epoxy but not resin as claimed, the epoxy material would be inherently included resin when it cures, dries or hardens.  However, if not, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Findlay et al accordingly in order to provide suitable material for the encapsulation of the system.  Note that Findlay et al, at least columns 7-10 and illustrated in Fig. 6) disclose an end point or an end surface of the first crosstalk alleviator is separated from the boundary surface 20 by a distance and an end point or an end surface of the second crosstalk alleviator is separated from the boundary surface by a distance, wherein the boundary surface comprising a portion connecting the first inclined surface and the second inclined surface.  Also, at least in column 9, Findlay et al disclose that “it will be understood that the grooves may have any alternative suitable shape.  Thus, the inclusion of “the first distance is greater than the second distance”, as claimed, would have been inherently obvious to one of ordinary skill in the art.  However, if not, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art to modify the suggested system of Findlay et al, discussed above, accordingly in order to provide alternative suitable shapes of the grooves, if so desired.
With respect to claims 28 and 29, although Findlay et al fail to include a predetermined color as claimed, selecting a particular color of reflection index of a reflective surface in an optical system for providing desired reflected light would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Findlay et al, discussed above, accordingly in order to provide more control to the light modulation of the system.  The further inclusion of bumps and dents would have been obvious to one of ordinary skill in the art for similar reasons set forth above.
With respect to claim 30, although Findlay et al lack an inclusion of a VCSEL as claimed, selecting a known available type of light source for providing emitting light in an optical system would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Findlay et al, discussed above, accordingly in order to provide a better light emitter for the system.
With respect to claim 35, although Findlay et al lack an inclusion of a light blocking film as claimed, the use of a light blocking film in an optical system for preventing from unwanted light would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Findlay et al, discussed above, accordingly in order to provide more protection from stray light for the system.

Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive as further discussed in the rejection set forth above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878